Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 September 21, 2011 Credit Suisse Merger Arbitrage Index ETN The Credit Suisse Merger Arbitrage Index Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch that are linked to the return of the Credit Suisse Merger Arbitrage Liquid Index (Net) (the Index). The Index is designed to provide exposure to a merger arbitrage investment strategy as represented by long and short positions in announced deals within the United States, Canada and Western Europe. The ETNs are listed on the NYSE Arca under the ticker symbol CSMA. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSMA Intraday indicative value ticker CSMA.IV Bloomberg index ticker CSLABMN CUSIP/ISIN 22542D845/ US22542D8450 Primary exchange NYSE Arca ETN annual investor fee 0.55%* Index fee 0.50% ETN inception date October 1, 2010 Underlying index Credit Suisse Merger Arbitrage Liquid Index (Net) *Because of daily compounding, the actual investor fee realized may exceed 0.55% per annum. Index Returns (as of 08/31/11) 1 month -0.82% 3 month -2.36% 1 year 4.77% Since Inception* 6.02% *Index Inception Date was December 31, 2009 Index Portfolio Statistics (08/31/10-08/31/11) Correlation to S&P ndex 0.75 Correlation to Barclays -0.28 US Aggregate TR Index Annualized volatility 4.70% 1 year Sharpe Ratio* 0.98* *Sharpe ratio calculated using the Federal Funds Effective Rate as of 08/31/11 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Merger Arbitrage Strategy Focus n Designed to realize the spread between the stock price of the target company after the public announcement of its proposed acquisition and the price offered by the acquirer to pay for the stocks of the target company. n Deal universe includes the United States, Canada and Western Europe. n Potential gains realized when deals are completed, and potential losses incurred when deals break. Index Performance (December 31, 2009-August 31, 2011) The above graph sets forth the historical performance of the Index from December 31, 2009 through August 31, 2011. The index rules were revised on September 1, 2010 and therefore, the index performance and index levels prior to such date do not reflect the modification of the index rules that took place on that date. Historical performance is not indicative of future performance. Credit Suisse Merger Arbitrage Liquid Index (Net) includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect the accrued fee amount associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. For More Information ETN Desk : Email : ETN.Desk@credit-suisse.com Website :www.credit-suisse.com/etn Index Overview n The Index attempts to reflect the returns that would be generated by a merger arbitrage investment strategy in accordance with the Index rules to reflect publicly announced merger and acquisition transactions meeting certain conditions. n The Index is calculated intraday and benefits from transparent rules-based construction. Index Composition (December 2009- August 2011) The Index Methodology* Liquidity Constraints Narrow deal universe to include only North American and Western European merger and acquisition deals with the following liquidity features: n Target has market cap of > $500 M n Target has sufficient trading volume n Acquirer for stock, and cash and stock deals is easy to borrow Arbitrage Constraints Apply systematic constraints intended to ensure deals have arbitrage potential: n Positive acquisition premium n Offer is for substantially all shares outstanding of target n Acquirer does not already own substantially all of the targets shares Weight and Rebalancing Incorporate rebalancing procedure and risk constraints: n Rebalancing occurs when an index component is added to the Index n Deals are asset weighted capped n Leverage and short exposure are constrained n Turnover is controlled through rebalancing procedures * The above index methodology is a general summary of the rules governing the Index and exceptions to this summary may apply under certain defined circumstances. Please see the full description of the Index in the applicable pricing supplement. Selected Investment Considerations We have listed the ETNs on NYSE Arca under the symbol CSMA. We expect that investors will purchase and sell the ETNs primarily in this secondary market. We have no obligation to maintain this listing on NYSE Arca or any listing on any other exchange, and may delist the ETNs at any time. Although the return on the ETNs will be based on the performance of the Index, the payment of any amount due on the ETNs, including any payment at maturity, is subject to the credit risk of Credit Suisse. Investors are dependent on Credit Suisses ability to pay all amounts due on the ETNs, and therefore investors are subject to our credit risk. In addition, any decline in our credit ratings, any adverse changes in the markets view of our creditworthiness or any increase in our credit spreads is likely to adversely affect the market value of the ETNs prior to maturity. The performance of the Index may not be entirely representative of the performance of the merger arbitrage strategy and there is no assurance that the strategy on which the Index is based will be successful. The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the Index. Furthermore, the return at maturity or upon repurchase will be reduced by the fees and charges associated with the ETNs and the Index. Therefore, the level of the Index must increase by an amount sufficient to offset the applicable fees and charges. We have the right to repurchase your ETNs in whole but not in part on or after October 1, 2012, if the principal amount of the ETNs outstanding on or after such date is $10,000,000 or less. In addition, we have the right to repurchase your ETNs in whole and not in part upon the occurrence of certain events as described in the applicable pricing supplement. The amount you may receive upon a repurchase by Credit Suisse may be less than the amount you would receive on your investment at maturity or if you had elected to have us repurchase your ETNs at a time of your choosing. Tax consequences of the ETNs are uncertain and potential investors should consult their tax advisors regarding the U.S. federal income tax consequences of an investment in the ETNs. An investment in the ETNs involves significant risks. The selected investment considerations herein are not intended as a complete description of all risks associated with the ETNs. For further information regarding risks, please see the section entitled Risk Factors in the applicable pricing supplement. Sources: Credit Suisse Alternative Capital, Inc., Bloomberg. All data was obtained from publicly available information, internally developed data and other third party sources believed to be reliable.
